Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A3, B2, C2 reading on figures 10, 4, and 7 respectively in the reply filed on 10/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4, 6-7, 13, and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/24/2022.
Regarding the withdrawal of claims 6-7 and 13, the examiner respectively finds the limitations “entirety…wraps” and “completely wraps” reading on non-elected species C3 reading on Fig. 8, feature 190b overlapping 150a.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “the second end of each of the first wires comprises a second protruding portion” (i.e. each wire of the plurality of first wires having protruding portions on both ends) recited in claim 10, lines 1-2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and all claims dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  For example, claim 1 recites “at least one first plug” while claims 1-4, 8, 12-13, and 20 refer to this feature as “the first plug” or “the first plugs”.  For the sake of compact prosecution, all references to the first plug and the first plugs will be interpreted as referencing “the at least one first plug”.
Regarding claim 1 (and all claims dependent therefrom), “the first wires end” in lines 10-11 is unclear.  For the sake of compact prosecution, claim 1 is interpreted in the instant Office action as follows: “the first wires end” is found to be a grammatical error and is equivalent to “the first end of the first wires”.  Appropriate correction is required.
Regarding claim 2, “the sidewall” is unclear as to whether it is referring to one of the sidewalls recited in claim 1, line 10 or another sidewall. For the sake of compact prosecution, claim 2 is interpreted in the instant Office action as follows: “the sidewall” is equivalent to “the sidewalls”.  This interpretation is based on figures 2 and 5.  Appropriate correction is required.
Regarding claim 3, “the sidewall” is unclear as to whether it is referring to one of the sidewalls recited in claim 1, line 10 or another sidewall. For the sake of compact prosecution, claim 3 is interpreted in the instant Office action as follows: “the sidewall” is equivalent to “the sidewalls”.  This interpretation is based on figures 2 and 5.  Appropriate correction is required.
Regarding claim 8, “the at least one plug comprises a plurality of first plugs” is unclear.  More specifically, it is unclear how a collection of plugs (i.e. the at least one plug) represents multiple collections of plugs (i.e. a plurality of plugs).  Further, it is unclear whether “a plurality of first plugs” represents multiple plugs on each of the first ends or represents multiple arrangements (i.e. a left collection and a right collection). For the sake of compact prosecution, claim 8 is interpreted in the instant Office action as follows: “the at least one plug comprises a plurality of first plugs” represents a left collection and a right collection of first plugs based on figure 10. This interpretation is to be confirmed by applicant in next office action.  Appropriate correction is required.
Regarding claim 8, “alternately arranged” is unclear.  More specifically, it is unclear what is being alternated. For the sake of compact prosecution, claim 8 is interpreted in the instant Office action as follows: “alternately arranged” represents first ends of the first wires being alternately arranged between having a first plug on the left and on the right.  This interpretation is based on figure 10. This interpretation is to be confirmed by applicant in next office action.  Appropriate correction is required.
Claim 11 recites the limitation "the second protruding portions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the sake of compact prosecution, claim 11 is interpreted in the instant Office action as follows: claim 11 being dependent from claim 9 is interpreted as being dependent from claim 10 based on antecedent basis for “the second protruding portions” being established in claim 10.  This interpretation is to be confirmed by applicant in the next office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-10, 12, 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 20190206877 A1).
Regarding claim 1 as noted in the 112(b) rejection, Kim discloses a semiconductor memory device (Fig. 3A), comprising: a substrate (100); a plurality of active areas (ACT, Fig. 5), defined on the substrate; a plurality of first wires (WL), being parallel to each other and extending along a first direction (D1), the first wires crossing over the active areas, wherein each of the first wires has a first end (EP overlapped by LC) and a second end (end of WL without LC) opposite the first end; and at least one first plug (LC), disposed on the first end of the first wire and electrically connected to the first wire, wherein the first plug is in direct contact with an top surface (ST between S2 and S1, see Fig. 4), sidewalls (see annotated Fig. 5 below) and an end surface of the first end of the first wires.
Illustrated below is a marked and annotated figure of Fig. 3A of Kim.

    PNG
    media_image1.png
    552
    423
    media_image1.png
    Greyscale

Illustrated below is a marked and annotated figure of Fig. 5 of Kim.

    PNG
    media_image2.png
    552
    458
    media_image2.png
    Greyscale

Regarding claim 8 as noted in the 112(b) rejection, Kim discloses a semiconductor memory device (Fig. 5), wherein the at least one first plug comprises a plurality of first plugs (LC in P1, LC in P2), and the first plugs are alternately arranged on the first ends of the first wires and are aligned with each other.
Regarding claim 9, Kim discloses a semiconductor memory device (Fig. 5), wherein the first end of each of the first wires comprises a first protruding portion (EP extending along D2), and the first protruding portions extend in a third direction (right to left).
Regarding claim 10, Kim discloses a semiconductor memory device (Fig. 5), wherein the second end of each of the first wires comprises a second protruding portion (EP extending along D2), and the second protruding portions extend in an opposite direction relative to the third direction (left to right).
Regarding claim 12, Kim discloses a semiconductor memory device (Fig. 5), wherein the at least one first plug further wraps the first protruding portion of the first end of the first wire (top surface, sidewalls, end surface).
Regarding claim 14, Kim discloses a semiconductor memory device (Fig. 3C), wherein the first wire is disposed in the substrate (100 extends above WL).
Illustrated below is Fig. 3C of Kim.

    PNG
    media_image3.png
    482
    533
    media_image3.png
    Greyscale

Regarding claim 15, Kim discloses a semiconductor memory device (Fig. 3C), wherein the substrate further comprises a shallow trench isolation (102) surrounding the active areas, wherein the first end of the first wire is disposed in the shallow trench isolation (see Fig. 3A).
Regarding claim 16, Kim discloses a semiconductor memory device (Fig. 3A), wherein the first wire is disposed on the substrate.
Regarding claim 17, Kim discloses a semiconductor memory device (Fig. 3A), wherein the substrate further comprises a shallow trench isolation (102) surrounding the active areas, wherein the first end of the first wire is disposed on the shallow trench isolation.
Regarding claim 20, Kim discloses a semiconductor memory device (Fig. 3A), further comprising: an insulating layer (193), covering the active areas and the first wires, wherein the first plug is disposed in the insulating layer, and the top surface of the at least one first plug is coplanar with a top surface of the insulating layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claim 2 as noted in the 112(b) rejection, Kim discloses a semiconductor memory device (Fig. 5), with a thickness of the first plug covering the sidewalls of the first end and a thickness of the first plug covering the end surface of the first end.
Further as to claim 2, with respect to the relative thicknesses of the first plug, i.e. a thickness of the first plug covering the sidewalls of the first end is less than a thickness of the first plug covering the end surface of the first end.  Although Kim failed to disclose the relation between the thicknesses, it has been held that dimensional differences will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such relative dimensions are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicants have not established the criticality (see paragraph below) of the relative thicknesses claimed and the Prior Art shows that these thicknesses may each be varied.
More specifically, Kim teaches a thickness of the first plug covering the sidewalls of the first end may be varied according to the dimensions of a protruding portion.  For example, Fig. 5 shows a thickness of the first plug covering the sidewalls varying between                         
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                            S
                            X
                            -
                            L
                            P
                        
                     (at narrowest portion of EP) and 0 (at widest portion of EP).  Furthermore, Kim teaches shape and width of LP may be varied ([0053], [0056]).
Alternatively, Kim teaches a thickness of the first plug covering the end surface of the first end (R2) may be varied according to the relative dimensions of the first plug (SX to LX, [0046]).
Therefore, having a thickness of the first plug covering the sidewalls of the first end being less than a thickness of the first plug covering the end surface of the first end, it would have been obvious to one of ordinary skill in the art to select suitable thicknesses (i.e. dimensions) for the first plug covering the sidewalls and the end surface for the semiconductor memory device of Kim.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thicknesses, therefore the relation between the thickness of the first plug covering the sidewalls and the end surface or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 11 as noted in the 112(b) rejection, Kim discloses a semiconductor memory device (Fig. 5), wherein each of the first protruding portions and each of the second protruding portions are shaped (illustrated circular).
Kim fails to expressly illustrate each of the first protruding portions and each of the second protruding portions are linear or L-shaped.  However, Kim clearly teaches the shape of protruding portions may be varied to include linear or L-shapes (“rectangular shape” [0053]).
One of ordinary skill in the art at the time of filing could have varied the shape of each of the first and second protruding portions to be linear shaped based on Kim’s teachings of different shapes.  Doing so would arrive at the claimed protruding portion shape.  One of ordinary skill in the art would have had predictable results because the claimed shape is a variation encompassed within Kim’s teachings.  The motivation to do so would be to enhance device electrical characteristics, thus improving device reliability (“electrical characteristics” [0075]).  Therefore, it would have been obvious to have the claimed protruding portion shape because it would improve device reliability.
Allowable Subject Matter
Claims 3, 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for the allowable subject matter of claim 3 is the inclusion of the limitation wherein the first plug covering the sidewalls of the first end and the first plug covering the end surface of the first end have different depths in a direction perpendicular to the substrate in combination with the other limitations in the claim.  For example, prior art of record fails to teach or be reasonably combined to render obvious the claimed limitations “sidewalls”, “end surface” and “different depths” in combination with all other limitations in claim 3.
The primary reason for the allowable subject matter of claim 5 is the inclusion of the limitation wherein a bottom surface of the first plug is lower than a bottom surface of the first wire in combination with the other limitations in the claim.  For example, prior art of record fails to teach or be reasonably combined to render obvious the claimed limitations “bottom surface” and “lower than” in combination with all other limitations in claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817